NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5506-18T1

FEDERAL HOME LOAN,

          Plaintiff-Respondent,

v.

PEGGY ANNE REINHARDT,

     Defendant-Appellant.
____________________________

                   Submitted July 28, 2020 – Decided August 5, 2020

                   Before Judges Sumners and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery    Division, Essex    County,   Docket
                   No. F-040191-15.

                   Peggy Anne Reinhardt, appellant pro se.

                   Phelan Hallinan Diamond & Jones, PC, attorneys for
                   respondent (Brian J. Yoder, on the brief).

PER CURIAM
      Defendant Peggy Anne Reinhardt appeals from a July 10, 2019 order

denying her motion for a stay of eviction.      Because defendant has been

evicted, we dismiss her appeal as moot.

      Defendant's eviction relates to a final judgment of foreclosure obtained

by plaintiff Federal Home Loan Mortgage Corporation on August 18, 2017,

arising from defendant's default on a promissory note. Defendant pledged her

residential property as collateral for payment of the note and executed a non-

purchase money mortgage.       After the entry of the foreclosure judgment,

defendant received two statutory adjournments of the scheduled sheriff's sale.

The sheriff's sale eventually took place on November 27, 2018, and plaintiff

purchased the property at the sale.

      Plaintiff obtained a writ of possession on April 4, 2019 and scheduled

defendant's eviction for July 17, 2019. Defendant's requests for a stay of the

eviction were denied by the trial court, an appellate court, and the Supreme

Court for failure to demonstrate grounds for emergent relief consistent with

Crowe v. DeGioia, 90 N.J. 126 (1982). According to plaintiff, "the eviction

was completed" on July 17, 2019.




                                                                      A-5506-18T1
                                      2
      On appeal, defendant timely challenges only the July 10, 2019 order

denying a stay of her eviction. However, defendant's arguments on appeal

related to the August 2017 final judgment of foreclosure.

      In April 2018, defendant was granted the opportunity to file a motion to

vacate the foreclosure judgment.    However, she failed to do so.     Nor did

defendant file an appeal from the foreclosure judgment.      Thus, defendant's

arguments related to the foreclosure judgment are untimely and are not

properly before this court.

      Having reviewed the record, we are satisfied that defendant's challenge

to the July 10, 2019 order denying a stay of eviction is moot. An issue is moot

when "our decision sought in a matter, when rendered, can have no practical

effect on the existing controversy." Deutsche Bank Nat'l Tr. Co. v. Mitchell,

422 N.J. Super. 214, 221-22 (App. Div. 2011) (quoting Greenfield v. N.J.

Dep't of Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006)).        See also

Sudersan v. Royal, 386 N.J. Super. 246, 251 (App. Div. 2005) (holding in the

context of a landlord-tenant matter, "[o]rdinarily, where a tenant no longer

resides in the property, an appeal challenging the propriety of an eviction is

moot").




                                                                       A-5506-18T1
                                      3
      Defendant's notice of appeal identified the July 10, 2019 order denying

her application to stay the eviction, following the sheriff's sale of the

mortgaged property after a final judgment of foreclosure. Since purchasing the

property in November 2018, plaintiff paid all carrying costs associated with

the property. Defendant exhausted her entitlement to the statutory stays of the

sheriff's sale related to the foreclosure action and the hardship stays associated

with plaintiff's eviction action. Her request for a stay of eviction was denied

by three different courts.

      Defendant is no longer in possession of the property because she was

evicted on July 17, 2019. Thus, defendant's appeal of the trial court's denial of

a stay of the eviction is dismissed as moot.

      Dismissed.




                                                                         A-5506-18T1
                                       4